DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) Status
Claims 1-4 are currently being examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-8 of copending Application No. 17/106,604 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application inventive scope is a narrow scope than the inventive scope of the instant application. Thus, the instant application inventive scope is encompassed in the reference application inventive scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim(s) 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-8 of copending Application No. 17/106,604  in view of Kojirou Tateishi (“Kojirou”, TH 1801006636 A).  	1) Regarding claim 4, as per the limitation wherein the parking place map information further includes node location information regarding a plurality of nodes preset such that the nodes are separated from each other at a prescribed interval in accordance with the passages, and node label information regarding types of the nodes; the node label information includes the type of the nodes that are located in a curve section, and the type of the nodes that are located in a straight line section; and when the nodes in a vicinity of the traveling autonomous vehicle are located in the curve section, the location fail determiner is configured to determine the presence or absence of the location fail by using the lateral threshold that is smaller than when the nodes are located in the straight line section. 	Kojirou discloses, on page 12:¶0004-6 with reference to Figs. 5A-c, the concept of using a smaller comparison targeted part to determine longitudinal positioning when evaluating positioning within a curve section versus a straight section. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using a smaller comparison targeted part to determine longitudinal positioning when evaluating positioning within a curve section versus a straight section as taught by Kojirou, into the reference application, with the motivation to enhance the position determination features of the system.
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
 	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hidaka et al. (“Hidaka”, US 2022/0135024 A1) in view of Meng et al. (“Meng”, US 2021/0331666 A1), Min (US 2006/0047423 A1) and Fujimori et al. (“Fujimori”, EP 0466348 A1). 	1) Regarding claim 1, Hidaka discloses an automated valet parking system (Figs. 1-7) configured to give an instruction to an autonomous vehicle in a parking place such that the autonomous vehicle drives autonomously along a plurality of passages of the parking place and parks at a target parking space in the parking place (abstract; Fig. 1), the system comprising: 	a first vehicle location acquisition unit (Fig. 2: position information acquisition unit 73) configured to acquire (¶0044), based on a detection result of an in-vehicle sensor of the autonomous vehicle and parking place map information including target information in the parking place, a first vehicle location that is a location of the autonomous vehicle on a parking place map (¶0042-44; Fig. 1); 	a second vehicle location acquisition unit (Fig. 2: infra-monitors 41 ) configured to acquire (¶0033-34), based on a detection result of a facility sensor provided in the parking place (¶0033-34). 	As per the limitation a second vehicle location that is a location of the autonomous vehicle on the parking place map. 	Hidaka discloses, in ¶0074, that the administrator device transmits map information to provide guidance route information to the automatic parking vehicle which provides location information to enable the automatic parking operations. 	In the same art, Meng discloses, in ¶0009; ¶0023-24, the concept of using map information of a parking lot to generate route guidance to a vehicle, and then tracking the trajectory of the vehicle to track if the vehicle deviate from the route guidance information. 	One way to track the accuracy of location of a vehicle using route guidance is to use second location in the form of known node positions within the region of a vehicle using route guidance, as taught by Min. Min discloses, in ¶0046-51 with reference to Fig. 7, the concept of using mesh information (i.e., known fixed node x and y coordinate information) associated with generated map data for tracking whether a vehicle deviates from a planned guidance information. Notice that the system uses the obtained location information generated by the vehicle sensors and compares the generated location information to known mesh information. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to track the trajectory of the vehicle for deviation as taught by Meng, and further determine the deviation as taught by Min, with the motivation to enhance the vehicle trajectory tracking features of the system. 	 	As per the limitation a location fail determiner configured to determine, based on the first vehicle location and the second vehicle location, presence or absence of location fail of the autonomous vehicle with respect to the first vehicle location (as addressed above Min discloses recognizing location deviation based on vehicle sensed data and known fixed node locations), wherein: 		the first vehicle location includes a first longitudinal location along an extending direction of the passages, and a first lateral location along a width direction of the passages (Min discloses, in ¶0047-48 with reference to Figs. 5-7, using x and y coordinates, corresponding to longitudinal and lateral directions to determine location deviation. Hence the vehicle sensed x and y coordinates is evaluated to the known fixed node x and y coordinates); 		the second vehicle location includes a second longitudinal location along the extending direction, and a second lateral location along the width direction (Min discloses, in ¶0047-48 with reference to Figs. 5-7, using x and y coordinates, corresponding to longitudinal and lateral directions to determine location deviation. Hence the vehicle sensed x and y coordinates is evaluated to the known fixed node x and y coordinates); 		the location fail determiner is configured to determine that the location fail is present at least in one case out of a case where a difference between the first longitudinal location and the second longitudinal location is equal to or greater than a longitudinal threshold and a case where a difference between the first lateral location and the second lateral location is equal to or greater than a lateral threshold (Min discloses, in ¶0050, the use of a predetermined value (corresponding to a threshold) to determine x and y coordinate deviations). 	As per the limitation the lateral threshold is smaller than the longitudinal threshold. 	Fujimori discloses, in claim 1, discloses in claim 3, the concept of determining route deviation with respect to a x coordinate directional predetermine measured value and a y directional predetermine measured value, hence the system determines deviation based on deviation from the x coordinate directional predetermine measured value and/or the y directional predetermine measured value. While Fujimori does not disclose one of the respective predetermined values being more than the other one skilled in the art would recognized that the path of travel with respect to the passage geographical layout (parking lot map information) would affect the threshold value limits (e.g., the x coordinate directional limit and the y coordinate directional limit).  	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of determining route deviation with respect to a x coordinate directional predetermine measured value and a y directional predetermine measured value as taught by Fujimori, into the system as taught by Hidaka, Meng and Min, with motivation to enhance the location tracking features of the system.
Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hidaka in view of Meng, Min and Fujimori, and in further view of Yamazaki (US 2019/0382002 A1, IDS). 	1) Regarding claim 2, as per the limitation wherein the parking place map information includes passage width information regarding passage widths of the passages; and when the passage width of the passage where the autonomous vehicle travels is equal to or greater than a passage width threshold, the location fail determiner is configured to determine the presence or absence of the location fail by using the lateral threshold that is larger than when the passage width of the passage where the autonomous vehicle travels is less than the passage width threshold. 	Yamazaki discloses, in ¶0067, the concept of evaluating location information of a vehicle with respect to the permitted passage width, hence the based on the permitted width of a particular portion of the route passage the width varies. Thus, the lateral deviation limits will adjust accordingly. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of evaluating location information of a vehicle with respect to the permitted passage width as taught by Yamazaki, into the system as taught by Hidaka, Meng, Min and Fujimori, with the motivation to enhance the route tracking features of the system.
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hidaka in view of Meng, Min and Fujimori, and in further view of Noguchi et al. (“Noguchi”, US 2020/0307648 A1). 	1) Regarding claim 3,  as per the limitation wherein the parking place map information includes node location information regarding a plurality of nodes preset such that the nodes are separated from each other at a prescribed interval in accordance with the passages; and when the node interval of the nodes, adjacent to each other in the passage where the autonomous vehicle travels, is equal to or greater than a node interval threshold, the location fail determiner is configured to determine the presence or absence of the location fail by using the longitudinal threshold that is larger than when the node interval is less than the node interval threshold. 	As addressed in the rejection of claim 1, the system determines deviation based on fixed nodes and determined x and/or directional threshold deviation, see Min Figs. 5-6. Notice that Figs. 5-6 illustrate that the positions are prescribed and linked together. 	Noguchi discloses, in ¶0045, that parking places have a plurality of node link together to provide location/position information to a parking management system. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate that parking places have a plurality of node link (according to adjacent) together to provide location/position information to a parking management system as taught by Noguchi, into the Hidaka, Meng, Min and Fujimori, with the motivation to enhance the location tracking features of the system.
Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hidaka in view of Meng, Min and Fujimori, and in further view of Kojirou. 	1) Regarding claim4,  as per the limitation wherein the parking place map information further includes node location information regarding a plurality of nodes preset such that the nodes are separated from each other at a prescribed interval in accordance with the passages, and node label information regarding types of the nodes; the node label information includes the type of the nodes that are located in a curve section, and the type of the nodes that are located in a straight line section; and when the nodes in a vicinity of the traveling autonomous vehicle are located in the curve section, the location fail determiner is configured to determine the presence or absence of the location fail by using the lateral threshold that is smaller than when the nodes are located in the straight line section. 	Kojirou discloses, on page 12:¶0004-6 with reference to Figs. 5A-c, the concept of using a smaller comparison targeted part to determine longitudinal positioning when evaluating positioning within a curve section versus a straight section. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using a smaller comparison targeted part to determine longitudinal positioning when evaluating positioning within a curve section versus a straight section as taught by Kojirou, Hidaka, Meng, Min and Fujimori, with the motivation to enhance the position determination features of the system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	US 20200385016 A1; US 11250706 B2, automatic parking management control system/facility. 	US 20200166350 A1, system analyzing passage curvature section during route planning and control operations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684